It gives me great pleasure to extend to you, Sir, 
the congratulations of the Government of Finland 
on your election to the presidency of the General 
Assembly. Finns and Hungarians have a common 
ethnic and linguistic back¬ground spanning 
thousands of years. This gives a special 
character to our relationship which was evident 
during the recent visit by the President of 
Finland to your country. You personally bring to 
your high office an exceptionally long 
experiences in, and profound understanding of, 
United Nations affairs. These, as well as your 
determination and patience, will ensure effective 
guidance of the Assembly's work at this 
particularly crucial time.
243.	The Secretary-General is not only the 
chief administrative officer of the Organization; 
he is also the symbol and the guardian of its 
authority. In Mr. Perez de Cuellar the United 
Nations has a Secre¬tary-General who has shown 
that he will perform those functions well. His 
strength of will—sisu we would call it in 
Finnish—combined with political realism are both 
necessary for fulfilling the tasks entrusted to 
him by the Charter.
244.	The new Secretary-General has taken 
office at a particularly thankless time. Rarely 
has the interna-tional environment been less 
amenable to peaceful resolution of disputes by 
collective action through the United Nations. The 
Secretary-General himself has made a profound 
analysis of this situation and the reasons for 
it. His report on the work of the Organi¬zation 
gives a graphic description of the erosion of the 
authority of the Organization. His suggestions 
for restoring the authority and ability of the 
United Nations to act are of crucial importance 
and have the full support of my Government.
245.	The viability of the collective security 
system, as provided for by the Charter, is of 
particular concern to small countries such as 
those comprising the Nordic group. The Government 
of Finland has therefore followed with growing 
concern the gradual weakening of the United 
Nations in a world of tension and strife. In a 
statement made in mid-August on behalf of the 
Government of Finland, I had occasion to expound 
on that same theme. The matter was further 
discussed at the meeting of the Nordic Foreign 
Ministers in Helsinki who agreed to study amongst 
themselves and with other Member States which 
share this concern ways and means to remedy the 
situation. Taking into account those 
consultations, we intend to return to this matter 
in greater detail.
246.	As a small neutral country, Finland has 
sought and found security not through reliance on 
military alliances but through a foreign policy 
designed to keep it outside international 
conflicts and controversies. We have a vested 
interest in promoting the development of a 
peaceful and rational world order based on the 
universal collective security system provided by 
the Charter. In the words of the 
Secretary-General: "Without such a system there 
will be no reliable defense or shelter for the 
small and weak. And without such a system all of 
our efforts on the economic and social side, 
which also need their own collective impetus, may 
well falter."
247.	In his report the Secretary-General warns 
us that we are perilously near to a new 
international anarchy. In fact, the notion that 
it pays to use force to solve international 
problems is gaining currency. Regional and local 
conflicts have erupted into open warfare. 
International tension mounts. Relations between 
great Powers have steadily deteriorated. 
Confrontation has replaced dialogue and 
competition has overwhelmed accommodation. The 
arms race continues. Resources badly needed for 
the alleviation of poverty and hungers are 
squandered on the perfec¬tion of instruments of 
death. Confidence in the pos-sibility of peaceful 
settlement of disputes is breaking down. The 
international system which was set up to maintain 
peace and security and to promote interna¬tional 
co-operation is in jeopardy.
248.	This year has put the United Nations 
security system to a harsh test. It has to meet 
this challenge if it wishes to survive. The 
conflict in th3 MiddleEast has assumed a new 
dimension of violence compounded by the Israeli 
invasion of Lebanon. The question of the Falkland 
Islands (Malvinas) led to a bloody military 
conflict. The war between Iran and Iraq 
continues, causing devastation and suffering.
249.	In addition, the persistent problems of 
the situation in southern Africa, South-East 
Asia, Afghani-stan, Central America, Western 
Sahara and the Horn of Africa stand unresolved. 
All these remain ques-tions of legitimate concern 
to the international com¬munity, yet the United 
Nations has been ignored or pushed aside. Its 
potential for crisis management and peaceful 
settlement of disputes has been neglected.
250.	The United Nations has not been listened 
to; there has been scant willingness to use its 
services. At worst, the authority of the United 
Nations has been flouted. The abuse of the United 
Nations for short- term interests has 
overshadowed its ultimate im¬portance to all 
Member States as the only universal Organization 
for finding peaceful and negotiated solu¬tions to 
global problems.
251.	In his report the Secretary-General has 
proposed concrete measures to halt the erosion of 
the authority of the United Nations and to 
restore its capacity to act. The 
Secretary-General proposes, as a first step, that 
Governments consciously recommit themselves to 
the Charter. He proposes that the Security 
Council keep an active watch on dangerous 
situations and, if necessary, initiate 
discussions with the parties before they reach a 
point of crisis. He considers it useful for the 
Council to give renewed consideration to 
reviewing and streamlining its practices and 
pro¬cedures with a view to acting swiftly and 
decisively in crises. He appeals to the permanent 
members of the Security Council to reassess their 
obligations and to fulfill them at the high level 
of responsibility indicated in the Charter. He 
intends to develop a wider and more systematic 
capability for fact-finding in potential 
con¬flict areas, in close co-ordination with the 
Security Council. He proposes that the authority 
of peace¬keeping operations be underpinned by 
guarantees, including explicit guarantees for 
collective or indi¬vidual supportive action. For 
its part, my Government pledges its full support 
for all these measures suggested by the 
Secretary-General.
252.	As a matter of consistent policy, Finland 
has taken a balanced and conciliatory position on 
the various controversial issues in the world. It 
is our firm intention to continue this policy. We 
believe that Finland can best contribute to the 
search for a just and durable world order through 
strict and consistent adherence to a policy of 
neutrality which, while it enjoins us to refrain 
from taking sides in disputes between the great 
Powers, enables us to maintain friendly relations 
with all States across the dividing lines of 
ideology or military alignments and thus to work 
whenever possible for the cause of conciliation 
and the peaceful settlement of disputes. Neutral 
States have, we believe, a special obligation, 
not only to themselves but to the international 
community as a whole, to conduct themselves with 
objectivity and restraint in order to retain the 
confidence of all sides and thus the ability to 
perform such peaceful services as may be required 
in the interests of international peace and 
security.
253.	The situation in the Middle East is often 
perceived as a regional conflict. This conception 
belittles the pivotal political, strategic and 
economic importance of the region, which 
transcends the regional confines of the conflict. 
The situation in the Middle East continues to 
pose the most persistent threat to international 
peace and security. The dangers inherent in the 
absence of peace in the Middle East have been 
demonstrated once again by the events in Lebanon. 
Israel has invaded and occupied and con¬tinues to 
occupy a major part of a sovereign State Member 
of the United Nations, in defiance of the 
repeated calls by the Security Council and the 
interna¬tional community as a whole. The tragedy 
of Lebanon has been compounded by the massacre of hundreds 
of innocent civilians in the refugee camps of 
Sabra and Shatila. On 20 September the Government 
of Finland expressed its profound shock at that 
tragic event and gave its full support to 
Security Council resolution 521 (1982). Having 
entered west Beirut with the declared aim of 
maintaining law and order in Beirut, Israel 
cannot now escape its responsibility for what 
took place.
254.	In the conditions prevailing the 
immediate concern of the international community 
has under-standably focused on the crisis in 
Lebanon. That crisis, however, should be seen in 
a wider context. It is but a consequence of the 
unresolved situation in the Middle East as a 
whole. In our view the basic principles of a 
peaceful settlement remain immutable. The 
acquisition of territories by force is 
inadmissible. Israel therefore must withdraw from 
territories occupied since 1967. It is equally 
imperative that the right of Israel and all other 
States in the area to exist within secure and 
recognized boundaries be guaranteed. Those 
principles are embodied in Security Council 
resolutions 242 (1967) and 338 (1973), which we 
continue to regard as basic. Furthermore, 
provision must be made for the legitimate rights 
of the Pal¬estinians, including their right to 
national self- determination. This presupposes 
the right of the Palestinians and the PLO, as the 
most significant representative of their national 
aspirations, to par¬ticipate in negotiations on 
their own future within a comprehensive solution 
in the Middle East.
255.	Finland has given its support to all 
those pro¬posals and initiatives that aim at a 
comprehensive, just and lasting peace in the 
Middle East. Thus we supported the joint approach 
by the United States and the Soviet Union in 
1977, the Camp David process and the initiatives 
by the European Community and the King of Saudi 
Arabia. In this general context, the initiatives 
by President Reagan and President Brezhnev and 
the proposals made at the Twelfth Arab Summit 
Conference are of great significance. While these 
initiatives approach the problem from different 
premises, they all have a common denominator: the 
achievement of peace in the Middle East through 
negotiations. In substance they also have a 
number of basically identical or similar 
elements. In line with this general approach, the 
Government of Finland has recently given its 
support to another request bom out of the tragic 
conflict in Lebanon and addressed to the 
Secretary-General that he exert his influence to 
convene an international conference on the 
question of the Middle East.
256.	In southern Africa the Namibian problem 
con¬tinues to pose a basic challenge to the 
Organization. My country has ties of friendship 
with the Namibian people that span more than a 
century. Our commit-ment to early independence 
for Namibia has been demonstrated by our 
initiatives and contributions in different United 
Nations forums. Based on a Finnish initiative, 
the International Court of Justice declared, in 
its advisory opinion in 1971, that the presence 
of South Africa in Namibia was illegal. The 
United Nations Fund for Namibia and the 
Nationhood Pro¬gramme for Namibia have also been 
launched on our initiatives.
257.	At present, the urgency of arriving at an 
inter¬nationally acceptable solution to the 
question of Namibia is more pressing than ever. 
We support every effort towards a negotiated 
settlement and hope that the people of Namibia 
may be permitted without delay to determine their 
own future through free and fair elections, under 
the supervision and control of the United 
Nations, as provided in Security Council 
resolution 435 (1978).
258.	Finland stands on its own record of 
contributing to the goal of a free and 
independent Namibia not only in words, but in 
deeds. It is natural therefore that we have 
pledged our best efforts to the imple-mentation 
of the United Nations plan by making Namibia a 
major recipient of our bilateral development aid 
and by keeping a peace-keeping battalion in a 
state of preparedness should the Security Council 
and the parties concerned choose to avail themselves 
of our services in this respect.
259.	International tension fuels the arms 
race, while the arms race feeds on tension. This 
is the deadly logic of reality. The arms race 
seems to be out¬stripping all efforts to contain 
and control it. The continually increasing pace 
of the arms race ultimately serves the interests 
of none. Its new technological dimensions may 
even undermine global strategic stability, 
however imperfect and fragile. The arms race as a 
threat to the security of nations was the 
predominant theme when the special session of the 
General Assembly on disarmament convened last 
June. It generated a very high degree of public 
attention and interest. Anxiety about the danger 
of nuclear war had given rise to an increasingly 
active world public. It would be a mistake to 
belittle its significance. For all the intense 
work and bargaining, the special session failed 
to produce a commonly acceptable substantive 
document.
260.	Progress or lack of progress, in 
disarmament is dictated by political realities. 
The past few years have again shown how 
disarmament negotiations only too easily fall 
victim to political confrontation. Yet at times 
of confrontation, disarmament negotiations would 
be particularly urgent, both politically and 
militarily.
26 L Since the introduction of nuclear weapons 
more than a generation ago, nuclear arsenals have 
grown in size, sophistication and destructiveness 
beyond any conceivable purpose. The development 
and refinement of nuclear weapons have proved to 
be the most dynamic field of advancing arms 
technology. Ulti¬mately, such advances may upset 
global strategic stability, an outcome that would 
have incalculable consequences. It is equally 
alarming that the develop¬ment of military 
technology is likely to complicate any future 
efforts to curb the arms race. It will be ever 
more difficult to agree as to what weapons should 
be limited, and how.
262.	The two major nuclear Powers, the Soviet 
Union and the United States, have the main 
responsi-bility for constraining the nuclear arms 
race. They have recognized that responsibility by 
engaging in the strategic arms limitation talks 
in the early 1970s. The agreements reached have 
marked limited but not insignificant efforts 
towards constraining the arms race and reducing 
the danger of nuclear war. The continuation of 
the dialogue is, furthermore, in itself a vitally 
important arms control measure and has intrinsic 
political value. The Government of Finland has 
therefore welcomed the resumption of the 
strategic arms dialogue between the Soviet Union 
and the United States last June. It is obvious 
that the negotia¬tions will prove long and 
arduous. Nevertheless, the goal should be a 
significant quantitative and qualitative 
reduction in nuclear arsenal.
263.	Nuclear weapons are a particularly acute 
con¬cern to the nations of Europe, the continent 
of the deadliest concentration of weapons. It is 
an urgent necessity for Europe to reach concrete 
and compre-hensive results in the Geneva talks on 
nuclear weapons. The goal should be to eliminate 
the danger of nuclear weapons, deployed or 
scheduled to be deployed.
264.	The Committee on Disarmament has not for 
the past few years produced tangible results in 
the form of draft treaties on arms limitation. 
This is to be regretted.
The Committee on Disarmament, as the central body 
of the United Nations disarmament machinery, must 
intensify its work. Its agenda reflects the 
agreed priorities among disarmament issues: the 
security of non-nuclear-weapon States, the 
prohibition and destruction of chemical weapons 
and the cessation of all nuclear testing. Finland 
is prepared to continue its fullest possible 
contribution to this work.
265.	In the post-war era, the Nordic region 
has been largely untouched by international 
tension. Our security environment is one of 
stability. The absence of nuclear weapons in the 
region is an important feature of this situation. 
It is the basis of the idea of estab¬lishing a 
Nordic nuclear-weapon-free zone. Finland will 
continue to pursue this idea. As emphasized by 
6th President of Finland, Mr. Mauno Koivisto, 
such a measure by the Nordic countries would 
consolidate regional security. The question of 
such a zone has been discussed between the Nordic 
Governments in various forums, most recently by 
the Foreign Ministers at their meeting last 
August. The Ministers agreed to maintain contact 
on the issue.
266.	In view of our interest in 
nuclear-weapon-free zones, it is natural that 
eight years ago Finland took the initiative at 
the United Nations to undertake a comprehensive 
study on the question of nuclear- weapon-free 
zones. Since the study, progress has been 
achieved in arrangements for such zones. New 
con¬crete ideas envisaging the establishment of 
nuclear- weapon-free zones in various regions 
suggest the need for updating the comprehensive 
study to reflect new realities. It could 
facilitate the creation of such zones and thus 
advance limitation of nuclear arms. Finland 
proposed an updated study at the second special 
session devoted to disarmament and will pursue it 
during the present session.
267.	The proliferation of nuclear weapons is a 
threat to all States, nuclear and non-nuclear 
alike. It is par¬ticularly serious in regions 
where international peace and security are 
already in jeopardy. The Treaty on the 
Non-Proliferation of Nuclear Weapons remains the 
best instrument to combat that threat. As long as 
some nations remain aloof from the Treaty and 
refuse to accept interna¬tional safeguards on all 
their nuclear activities, sus¬picion about their 
intentions is justified. This also hampers 
international co-operation in the peaceful uses 
of nuclear energy, the benefits of which all 
nations should equally share. In this respect, we 
attach great importance to the forthcoming United 
Nations Conference on the Promotion of 
International Co¬operation in the Peaceful Uses 
of Nuclear Energy.
268.	While nuclear weapons represent the most 
awesome threat, this should not overshadow the 
problem of conventional weapons. The conventional 
weapon is not only a threat but an instrument of 
death and destruction used every day. Efforts 
towards conventional disarmament and control of 
arms transfers should therefore be intensified, 
both globally and regionally. Results from the 
Vienna Talks on Mutual Reduction of Forces, 
Armaments and As¬sociated Measures in Central 
Europe continue to be urgent.
269.	The signatory States of the Conference on 
Security and Co-operation in Europe should make 
every effort to reach a decision on a conference 
on confidence-building and security-building 
measures and disarmament in Europe as envisaged 
in the follow- up meeting of the Conference in 
Madrid. A success¬ful outcome of the Madrid 
meeting, which was inau¬gurated two years ago, is 
of utmost importance in the present international 
situation. The persistent efforts of this meeting 
and the results achieved so far are proof of a 
widely and seriously felt need to preserve the 
process itself in order to revive and enhance its 
con¬tribution to detente in Europe. A successful 
outcome of the Madrid meeting would not only have 
a positive effect on the relations between the 
European States, but also have an impact on the 
international situation as a whole.
270.	The Charter of the United Nations 
established respect and promotion of human rights 
as one of the main principles of the 
Organization. In terms of the Preamble, respect 
for human rights is equal in urgency with saving 
future generations from the scourge of war. The 
United Nations has created an ample body of 
international legislation on human rights. Yet 
the implementation of these rights and freedoms 
is woefully inadequate. Violations of human 
rights are the rule rather than an exception. Yet 
all Member States have undertaken a solemn 
commitment to promote and respect human rights. 
Observance of human rights is not an option but 
an obligation. The rights of man are not 
dependent on political or ideological 
considerations.
271.	The Finnish views and values in the field 
of human rights are well known. They are based on 
the Nordic concept of freedom, solidarity and 
justice. While we firmly believe in the validity 
of these funda-mental convictions, we are equally 
aware that the international work in this Held 
can best be carried out on the basis of common, 
accepted codes of conduct; no purpose is served 
by attempts to impose one set of values on 
another. ESorts towards finding common ground are 
therefore of primary importance. On the whole we 
see a great task for all countries in promoting 
and implementing human rights, both nationally 
and internationally. Success in this task will 
help to strengthen the rule of law and build a 
durable world order in peace and security. It is 
on that basis that Finland approaches its term as 
representative of the Nordic countries in the 
Commission on Human Rights.
272.	The plight of an increasing number of 
refugees and displaced persons fleeing wars, 
oppression and persecution bears witness to a 
serious aspect of human rights violations. 
Refugee outflows confront the United Nations and 
its Member States with some of their most 
pressing humanitarian, legal and political 
problems. The response of the international 
com¬munity to the tragedy of the massive refugee 
exodus cannot be limited to humanitarian concern 
but must encompass all aspects of the problem, 
including its underlying causes.
273.	The Government of Finland notes with 
satis¬faction that the United Nations Convention 
on the Law of the Sea'^ was adopted last spring 
with the support of an overwhelming majority of 
States, although full consensus could not be 
reached. The general acceptance of the 
Convention, which could well be the most 
significant legal instrument of this century, is 
obviously not in doubt. It is therefore of great 
importance that the Convention gain the widest 
possible adherence in order to serve its purpose 
in accordance with General Assembly resolution 
2749 (XXV), the Declaration of Principles 
Governing the Sea-Bed and the Ocean Floor, and 
the Subsoil There¬of, beyond the Limits of 
National Jurisdiction. A satisfactory order 
governing the world's oceans would greatly reduce 
the possibilities of inter-State conflicts and 
consolidate the role of the United Nations in the 
codification and progressive development of 
interna¬tional law in other fields of human 
endeavor also.
274.	In his report the Secretary-General has 
drawn attention to the crisis in multilateralism. 
His analysis applies also to international 
economic co-operation. The lack of confidence in 
the multilateral negotiating mechanism, the 
increasing resort to unilateral action in the 
field of trade and the decreasing financial 
backing of multilateral development institutions 
all point to this crisis in multilateralism.
275.	The prolonged delay in launching the 
global round of negotiations on international 
economic co-operation and development is a case 
in point; yet, given the global dimensions of 
many of the difficulties currently affecting 
national economies, a global effort to tackle 
those difficulties should call for general 
support. The envisaged global round should not, 
however, hold up urgent remedial action. 
Negotia¬tions in various economic forums must be 
vigorously pursued and all multilateral 
institutions must be fully utilized.
276.	The tendency to resort to unilateral 
trade measures as a means of coping with 
structural problems in the world economy causes 
serious concern. With a Western market economy 
heavily dependent on international trade, my 
country is affected by these developments. We 
sincerely hope that the forth-coming ministerial 
meeting of GATT may strengthen the determination 
to maintain a free and open multi¬lateral trading 
system and to resist protectionist pressures. The 
sixth session of UNCTAD, to be held next spring, 
can for its part give new stimulus to the 
North-South dialogue, which at present lacks 
dynamism.
277.	The severity of the liquidity problems 
faced by many developing countries is a serious 
issue not only for those countries but also for 
world trade as a whole. As a result of their 
debt-servicing problems, developing countries 
have had to resort to growth- reducing policies. 
The poorest among them have fared particularly 
badly. They are entitled to the special concern 
of and action by the international community.
278.	Multilateral development institutions 
contribute to a more equitable geographical 
distribution of aid, taking particularly into 
account the needs of the poorest countries. Those 
institutions must be provided with necessary 
resources, and that can be done only by reversing 
the decrease in official development assis¬tance 
in general and in multilateral aid in particular.
279.	Finland will continue its strong support 
for multilateral development activities. In our 
develop¬ment policies we have traditionally 
concentrated on the poorest countries. Finland 
has committed itself to allocating at least 30 
per cent of its bilateral assis¬tance to the 
least developed countries, in compliance with the 
Substantial New Programme of Action for the 1980s 
for the Least Developed Countries adopted at the 
United Nations Conference on the Least Developed 
Countries. We have also consistently emphasized 
the value and the unique role of United Nations 
programmes aimed at human resources development. 
In that spirit, my Government is pro¬posing for 
1983 to increase the Finnish contribution to UNDP 
again by 14 per cent and to double our support to 
UNICEF.
280.	On this occasion I wish to reaffirm the 
deter¬mination of the Finnish Government to 
continue the rapid growth of our international 
aid program. This year Finland has reached the 
medium-term target aimed at doubling the share of 
gross national product for official development 
assistance which we set ourselves five years ago. 
The budget proposal for 1983 includes a further 
increase of aid appropriations by 28 per cent. 
This means that we are well on our way to 
reaching the United Nations target of 0.7 per 
cent before the end of the decade.
281.	While the realities of the present 
international situation seem to give little cause 
for encouragement, this should make us more aware 
of our duties as Mem¬bers of the United Nations. 
The United Nations is the principal instrument 
available to the international community for the 
maintenance of international peace and security. 
It is the only universal forum where the nations 
of the world can unite their efforts for that 
purpose. The Charter of the United Nations is not 
simply an expression of the aspirations of the 
interna¬tional community: it is a legally binding 
document through which nations, big and small, 
have accepted a code of conduct for relations 
between them. These obligations transcend 
considerations of political expediency, which 
only too often lead to their viola¬tion. During 
its existence the United Nations has proved its 
viability as an instrument for preventing 
conflicts and assisting the peaceful settlement 
of disputes, for enhancing the rule of law and 
promoting human rights and economic development, 
whenever it has been given the opportunity to do 
so. Finland therefore remains committed to the 
United Nations as the principal instrument for 
the maintenance of international peace and 
security and for averting the impending anarchy 
of which the Secretary-General warns us.
